DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 12 has been cancelled.

Specification
The substitute specification filed 7/7/2020 been entered.
However, applicant’s proposed amendment on page 2 of the response submitted 7/7/2020 is not understood.  It is formatted as an amendment to the specification but does not appear to be making a change to the marked or clean copies of the substitute specification submitted on the same date.  Clarification is requested.

Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 1/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of the anti-ANGPT2-opt-13 (humanized) antibody having a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 13, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 16 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 20, the L-CDR2 of SEQ ID NO. 23, and the L-CDR3 of SEQ ID NO. 24 (H-CDR3) is acknowledged.  The anti-ANGPT2-opt-13 (humanized) 
The traversal is on the ground that it would not constitute an undue burden to search of all of the species recited in claims 1-3.
After reviewing the sequence search results for the elected anti-ANGPT2-opt-13 (humanized) antibody, the examiner agrees.  The species election set forth in the restrictions requirement mailed 10/7/2021 is withdrawn.  Claims 1-4 have been examined fully.
The anti-ANGPT2-opt-13 (humanized) antibody has a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 13, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 16 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 20, the L-CDR2 of SEQ ID NO. 23, and the L-CDR3 of SEQ ID NO. 24 (H-CDR3) as recited in claim 1.  The anti-ANGPT2-opt-13 (humanized) antibody has the variable heavy chain of SEQ ID NO: 5 and  the variable light chain of SEQ ID NO. 10, as recited in claim 2. The anti-ANGPT2-opt-13 (humanized) antibody has the heavy chain of SEQ ID NO: 35 and  the light chain of SEQ ID NO. 36, as recited in claim 3.
The anti-ANGPT2-opt-1 (humanized) antibody has a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 13, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 17 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 19, the L-CDR2 of SEQ ID NO. 20, and the L-CDR3 of SEQ ID NO. 24 (H-CDR3) as recited in claim 1.  The anti-ANGPT2-opt-1 (humanized) antibody has the variable heavy chain of SEQ ID NO: 3 and  the variable light chain of SEQ ID NO. 8, as recited in claim 2. The anti-
The anti-ANGPT2-opt-2 (humanized) antibody has a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 14, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 17 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 19, the L-CDR2 of SEQ ID NO. 22, and the L-CDR3 of SEQ ID NO. 24 (H-CDR3) as recited in claim 1.  The anti-ANGPT2-opt-2 (humanized) antibody has the variable heavy chain of SEQ ID NO: 4 and  the variable light chain of SEQ ID NO. 9, as recited in claim 2. The anti-ANGPT2-opt-2 (humanized) antibody has the heavy chain of SEQ ID NO: 33 and  the light chain of SEQ ID NO. 34, as recited in claim 3.
The anti-ANGPT2-opt-19 (humanized) antibody has a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 13, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 16 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 21, the L-CDR2 of SEQ ID NO. 23, and the L-CDR3 of SEQ ID NO. 25 (H-CDR3) as recited in claim 1.  The anti-ANGPT2-opt-19 (humanized) antibody has the variable heavy chain of SEQ ID NO: 6 and  the variable light chain of SEQ ID NO. 11, as recited in claim 2. The anti-ANGPT2-opt-19 (humanized) antibody has the heavy chain of SEQ ID NO: 37 and  the light chain of SEQ ID NO. 38, as recited in claim 3.
The anti-ANGPT2-opt-31 (humanized) antibody has a heavy chain variable region comprising the H-CDR1 of SEQ ID NO. 13, the H-CDR2 of SEQ ID NO. 15, and the H-CDR3 of SEQ ID NO. 16 (H-CDR3); and a light chain variable region comprising the L-CDR1 of SEQ ID NO. 20, the L-CDR2 of SEQ ID NO. 22, and the L-CDR3 of SEQ ID NO. 24 (H-CDR3) as recited in claim 1.  The anti-ANGPT2-opt-31 (humanized) antibody has the variable heavy chain 

The ANGPT2-opt-13, ANGPT2-opt-19, and ANGPT2-opt-31 antibodies have the same heavy chain CDRs, VH sequences, and heavy chain sequences (i.e. SEQ ID NOS: 5, 6, and 7 are identical and SEQ ID NOS: 35, 37, and 39 are identical).  
The ANGPT2-opt-1 and ANGPT2-opt-2 antibodies have the same light chain CDRs, VL sequences, and light chain sequences (i.e. SEQ ID NOS: 8 and 9 are identical and SEQ ID NOS: 32 and 34 are identical).  

The H-CDR1 sequences of SEQ ID NOS: 13 and 14 differ by a single amino acid:
GYIFIDYFIN
GYIFIEYFIN

The H-CDR3 sequences of SEQ ID NOS: 16 and 17 differ by a single amino acid:
EAFDYDGDYYGMAY
EAFDYEGDYYGMAY

The L-CDR1 sequences of SEQ ID NOS: 19, 20, and 21 differ at the following positions:
KSSQSLLASGNQKNFLA
KSSQSLLSSGNQKSFLA
RASQSVLSSGNQKSFLA


GASTRES
GASTRET

The L-CDR3 sequences of SEQ ID NOS: 24 and 25 differ by a single amino acid:
QNDHSYPIT
QQDHSYPIT

The ANGPT2-opt-1, ANGPT2-opt-2, ANGPT2-opt-13, ANGPT2-opt-19, and ANGPT2-opt-31 antibodies have significant structural similarity to each other.  The sequences for each of these antibodies is not disclosed nor suggested by the prior art.

Claims 1-4 are directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-11, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as discussed below, does not reasonably provide enablement for all methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 5 is directed to a method of treating diseases or disorders that can be alleviated by
treatment with an anti-ANGPT2 antibody, the method comprising administering to a patient
in need thereof a pharmaceutically effective amount of the antic ANGPT2 antibody or the
antigen-binding fragment according to claim 1.  Claims 6-8 add limitations to the particular disease or disorder.  Claim 8 adds a limitation to a second therapeutic agent.  Claim 10 adds a limitation as to mode of administration.

	Table 6 and paragraph [00326] disclose that the ANGPT2-opt-1, ANGPT2-opt-2, ANGPT2-opt-13, ANGPT2-opt-19, and ANGPT2-opt-31 antibodies inhibit ANGPT2-induced Tie2 phosphorylation and can block Tie2-mediated phosphorylation and downstream signalling.
	Specification paragraphs [0085-0086] disclose examples of ANGPT-2 associated disorders.  See also claims 6-8.
	Specification paragraph [0092] discloses that the term “therapeutically effective amount” refers to an amount of an anti-ANGPT2 antibody or antigen-binding fragment thereof that relieves or ameliorates one or more of the symptoms of the disorder being treated. 
In one aspect, the therapeutically effective amount has a neuroprotective or neuroregenerative effect. 
	Specification paragraph [0093] discloses that the term “treatment” and “therapy”
include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder
leading to any clinically desirable or beneficial effect, including but not limited to alleviation or
relief of one or more symptoms, regression, slowing or cessation of progression of the disease or
disorder. Thus, for example, the term treatment includes the administration of an anti-ANGPT2
antibody or antigen-binding fragment thereof prior to or following the onset of a symptom of
disease or disorder thereby preventing or removing one or more signs of the disease or disorder.
	None of claims 5-8 recite a particular therapeutic effect that must occur when the anti-ANGPT2 antibody is administered.  The recitation “treating diseases or disorders that can be alleviated by treatment with an anti-ANGPT2 antibody” does not provide a limitation as to a 
inhibit ANGPT2-induced Tie2 phosphorylation, the claims must be enabled for all that they reasonably include based on the definitions for therapy and treatment set forth in the specification.  There is no evidence of record or reason to believe that administration of the antibodies would prevent or cure any of the disorders recited in claims 6-8 and encompassed by claim 5.  There is no evidence of record nor reason to believe that administration of the antibodies would provide a neuroprotective or neuroregenerative effect in, for example, multiple sclerosis.  There is no evidence of record nor reason to believe that administration of the antibodies would provide a neuroprotective or neuroregenerative effect in, for example, trauma induced brain disorders or ischemia where brain tissue has been destroyed.  At least for example, a symptom of rheumatoid arthritis is joint damage and a symptom of myocardial infarction is tissue damage to the heart. There is no evidence of record nor reason to believe that administration of the antibodies would reverse such joint damage or heart muscle damage.  At least for example, Middle Eastern respiratory syndrome (MERS) and severe acute respiratory syndrome (SARS) are caused by viruses.  There is no evidence of record or reasons to believe that administration of the antibodies reduces or eliminates viral load.  At least for example, sepsis is caused by bacterial infection. There is no evidence of record or reasons to believe that administration of the antibodies reduces or eliminates the presence of bacteria.  The disclosure in the specification is not commensurate in scope to the claims and the experimental results cannot be extrapolated to support the breadth of therapeutic effects encompassed by the claims.


Claim 11 is directed to a method of blocking the function of human ANGPT2 in a human
patient, comprising administering to said human patient a composition comprising the anti-
ANGPT2 antibody or the antigen-binding fragment according to claim 1 in an amount
sufficient to block an ANGPT2 mediated response in said human patient.
	Claim 11 is not directed to blocking any particular ANGPT2 mediated response.  Note that the patients of claim 11 have no particular disease or disorder and are not in need of any treatment.
	ANGPT2 acts through the TIE-2 receptor.  However, angiopoietin-1 (e.g. ANGPT1) can also act through this receptor.  See at least abstract and claims of Suri et al. (U.S. Patent No. 6,455,035).  As such, administration of the claimed antibodies would not necessarily block an unspecified ANGPT2 mediated response in a human patient.  Angiopoietin-1 can stimulate Tie-2 phosphorylation and mediate remodeling and stabilization of developing blood vessel maturation.  See at least column 1, line 65, through column 3, line 23, of Green et al. (U.S. Patent No. 8,834,880).  Note that the antibodies of the instant invention do not bind to angiopoietin-1.  See specification paragraph [0144].  Note that “blocking” includes inhibition as well as complete neutralization.   See specification paragraph [0078].
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is indefinite in reciting “pharmaceutically effective amount” when the claim does not make clear what pharmaceutical effect must be achieved by the method.
	Claim 6 is indefinite in reciting “vascular hyperpermeability (and associated disorders).”  It is unclear what the disorders in the parenthetical expression include.  Claim 6 is confusing in reciting “sepsis, severe sepsis, septic shock.”  It is unclear what distinction in degrees of sepsis the claim is attempting to set forth.  The claim is redundant as, for example, ischemia and ischemic reperfusion injury are both recited twice (see lines 2-3 and lines 9-10).  Claim 6 is also confusing in reciting “liver transplantation.”  This does not appear to be a disease or disorder.


The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa